Citation Nr: 1225129	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  06-20 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for cervical disc disease, status post discectomy, currently evaluated as 30 percent disabling. 

2.  Entitlement to an increased rating for low back strain, currently evaluated as 20 percent disabling. 

3.  Entitlement to an initial rating in excess of 10 percent for left leg L5 radiculopathy. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1973 to October 1977 and from April 1979 to January 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri; April 2005 and March 2006 rating decisions of the VA RO in Philadelphia, Pennsylvania; and an April 2007 rating decision of the VA RO in Boston, Massachusetts.  The July 2004 and April 2005 rating decisions denied increased ratings for the cervical and lumbar spine disabilities, the March 2006 rating decision denied entitlement to a TDIU, and the April 2007 rating decision awarded service connection for left leg L5 radiculopathy.  The Boston RO has current jurisdiction over the claims. 

The Veteran and his wife appeared before a Veterans Law Judge(VLJ) in a Travel Board hearing at the Boston RO in October 2009.  The hearing transcript has been associated with the claims file.

In April 2012, the Board sent a letter to the Veteran informing him that the VLJ before whom he had testified in October 2009 had been designated by the Secretary to serve as Acting Chairman of the Board, pursuant to 5 U.S.C. §3345, effective February 27, 2012.  Under 38 U.S.C.A. §7102(b), proceedings before the Board may not be assigned to the Chairman as an individual member.  As a result, the April 2012 letter advised the Veteran that he had a right to a new hearing before another VLJ that would decide his case.  See 38 U.S.C.A. § 7107(c) (West 2002) (providing that the member or members designated to conduct a hearing shall participate in making the final determination of a claim on appeal). In a May 2012 letter, the Veteran responded that he did not wish to appear at a hearing.  Accordingly, consistent with the letter, the Veteran does not desire an additional personal hearing before the Board.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

The issue of entitlement to service connection for erectile dysfunction on a secondary basis has been been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's cervical spine disability was characterized by no worse pathology than objective observation of painful forward flexion to 30 degrees without unfavorable ankylosis of the cervical spine.

2.  The Veteran's lumbar spine disability was characterized by no worse pathology than objective observation of painful forward flexion to 60 degrees, without objective evidence of incapacitating episodes.

3.  Radiculopathy of the left leg is manifest by no more than mild symptoms.

4.  The 60 percent combined rating for the Veteran's service-connected disabilities does not meet the minimum percentage requirements for an award of a TDIU.

5.  The Veteran's service-connected disabilities are not shown to prevent him from obtaining or retaining substantially gainful employment. 

6.  The Veteran's 60 percent combined disability rating for his service-connected disabilities adequately compensate the Veteran for his employment difficulties resulting solely from his service-connected disabilities.

7.  In an adequate and accurate November 2011 Administrative Decision, the Director of Compensation and Pension Service determined that the Veteran's service-connected disabilities, alone, did not render him unemployable.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for cervical disc disease, status post discectomy have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2011).

2.  The criteria for an evaluation in excess of 20 percent for a low back strain have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5242 (2011).

3.  The criteria for an initial disability rating in excess of 10 percent for left leg L5 radiculopathy have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2011).

4.  The criteria for a TDIU, to include on an extra-schedular basis, pursuant to 38 C.F.R. §§ 3.321(b (1) and 4.16(b), are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.18, 4.19 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Regarding the Veteran's lumbar spine claim, the RO provided notice to the Veteran in an April 2004 letter, prior to the date of the issuance of the appealed July 2004 rating decision.  Regarding the Veteran's cervical spine claim, the RO provided notice to the Veteran in a January 2005 letter, prior to the date of the issuance of the appealed April 2005 rating decision.  Regarding the Veteran's TDIU claim, the RO provided notice to the Veteran in an August 2005 letter, prior to the date of the issuance of the appealed March 2006 rating decision.  Regarding the Veteran's radiculopathy claim, the RO provided notice to the Veteran in an August 2006 letter, prior to the date of the issuance of the appealed April 2007 rating decision.

The April 2004, January 2005, August 2005 and August 2006 letters all explained what information and evidence was needed to substantiate the Veteran's claims, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

A July 2006 letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  After issuance of the July 2006 letter, and opportunity for the Veteran to respond, the December 2011 supplemental statement of the case (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records, private treatment records and the Veteran's May 2004, March 2007 and November 2010 VA examinations.  The Veteran's claim was also referred to the Director of Compensation and Pension for a determination as to entitlement to a TDIU on an extraschedular basis and an opinion was provided by the Director in November 2011.

Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as by his representative, on his behalf and his hearing testimony.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background

The Veteran filed a claim for an increased rating for his lumbar spine in April 2004 and a claim for an increased rating for his cervical spine in October 2004.  

In a January 2004 general health examination for the Veteran's employment with the Post Office, the physician noted that the Veteran was chronically partially incapacitated due to pain and numbness originating from his cervical and lumbar spine disease.

The Veteran underwent a VA examination in May 2004.  He reported that following his service, he was employed as an aircraft mechanic but because of continuing pain and weakness in his left arm, he was unable to perform his duties as a mechanic.  He had weakness and occasional numbness.  After losing his job as an airplane mechanic, he was in employed in 2001 with the United States Postal Office.  He reported that he was told to limit his lifting to 75 pounds and claimed that he was unable to accommodate this limitation.  He eventually underwent a cervical discectomy and reported that following the operation, he had recurrent neck pain with radiation down his arm.  He reported being unable to do any kind of heavy lifting.  He also developed a recurrence of his low back pain and MRI studies have demonstrated a shallow herniation of the disc at L3-4 and had some root compression on the right side of L5-S1.  He reported that he was unable to perform his functions at the Post Office and had been relegated to a sitting down position which was of custodian in nature and without any kind of heavy lifting or working.  On examination, his neck revealed a well healed 2 inch scar from the site of his discectomy.  The range of motion in his neck was "quite good" as he had normal flexion of 0 to 45 degrees, normal extension of 0 to 45 degrees, normal lateral flexion at 0 to 45 degrees and almost normal rotation of 0 to 80 degrees.  Examination of his lower back demonstrated that he had some restriction of motion of his lumbar spine.  Flexion was 0 to 60 degrees.  Straight leg raising was 0 to 20 degrees.  Lateral flexion was 0 to 15 degrees and rotation as 0 to 15 degrees.  He had excellent ankle jerks and no neurological deficit.  The examiner noted that the Veteran's problems have interfered with his occupational duties at the Post Office as he has been restricted to an office where he is at a sitting position for a full day's work without any kind of lifting requirement.  He was in a very sedentary position.  This appeared to be a permanent situation with no possibility of improvement in his skeletal system in view of his x-ray findings and his past history of 2 cervical disc operations.

A November 2004 general health examination report for the Post Office noted that the Veteran was not able to lift any amount of weight.  His ability to work an 8 hour day was dependent upon whether his restricted work conditions were met.

A December 2004 general health examination report for the Post Office conducted by an occupational health nurse noted that the Veteran could not lift any weight without risk of injury.  His lumbar and cervical restrictions were expected to be permanent.

A June 2005 letter from a private physician noted that the Veteran was partially disabled due to his MRI proven multilevel osteoarthritis and spinal stenosis in both the cervical spine and lumbar spine.  He noted that the Veteran's symptoms were tolerable as long as he did not bend, twist or lift.

In a September 2005 letter, the Veteran indicated that he had last worked in November 2004 as he was forced to retire due to his medical conditions.

The Veteran underwent a VA peripheral nerves examination in March 2007.  He reported that he underwent 2 neck surgeries in 1999 and 2003 that involved fusion of the C5, C6 and C7 vertebrae.  He stated that he developed numbness in his hands when he drove.  In addition to his arm numbness, he felt a burning pain across his neck and may have a burning sensation in his fingertips.  With his arms and his legs, he had no pain, discomfort or numbness so his upper extremity symptoms were strictly positional-related.  He also described persistent low back pains that he ascribed to lifting heavy objects while in the military.  These pains were associated with a sense of numbness over the lateral and anterior aspect of the lower leg, a sense of numbness and pain that radiates down to his left big toe.  The numbness may fluctuate in intensity and when it happened perhaps after his bending or lifting some heavy object, he said he felt a shot into his lower leg because he lost all sensation.  The power was apparently not affected because he had no difficulty ambulating or walking.  A cranial nerve examination was normal.  On motor examination, he had normal muscle bulk and normal bulk power in all muscle groups in both lower and upper extremities.  There were no fasciculations and no muscle atrophy was appreciated.  On sensory examination, he had mild increase of sensation to pinprick and touch in the left thumb area.  In the lower extremities, he had diminished perception over the lateral aspect of the lower leg and dorsum of the left foot.  He also had bilaterally decreased vibration of the big toes on both sides.  His joint position sense was normal.  Deep tendon reflexes were 1+ in the upper extremities, 2+ at the right knee, 1+ at the left knee and 1+ at both ankles.  His toes were downgoing.  Cerebellar examination was normal.  His gait was normal.  He could walk on his heels as far as his tiptoes with no evidence of muscle weakness.  He could tandem well and his stance was normal.  The examiner diagnosed the Veteran with chronic low back pain syndrome with probable left chronic L5 radiculopathy.

The Veteran underwent a VA examination in May 2007.  The Veteran described chronic lower back pain radiating into his left lower extremity down the anterolateral aspect of his left thigh extending distally into his left great toe where he described loss of sensation.  He felt that his lower back pain was aggravated by sitting for long periods of time as well as repetitive bending and stooping.  He had no surgical treatment for his lumbar spine.  On examination, the Veteran walked with a normal fashion with no suggestion of gait abnormality.  His entire central skeletal axis from cervical to sacral area was in perfectly normal alignment with no suggestion of list, cervical torticollis or thoracolumbar curvature.  He had a 3 inch well healed scar where the incision was at the base of his neck which was nontender.  Flexion of the cervical spine was 0 to 40 degrees with smooth and easy cervical rotation from 0 to 50 degrees to the right and from 0 to 60 degrees to the left.  He was capable of lateral tilt from 0 to 10 degrees to the left and from 0 to 20 degrees to the right.  He did not appear to be tender in the posterior cervical region and there was no palpable paracervical muscle spasm or guarding.

Flexion of the lumbar spine was 0 to 60 degrees with reversal of his lumbar lordosis at extreme flexion.  Extension was 0 to 20 degrees.  He did moan and grimace on performing lateral flexion to the left and right but was able to do so from 0 to 30 degrees.  He had very satisfactory rotation from 0 to 60 degrees on both sides.  All reflexes in the lower extremities were easily obtainable at the patellar and Achilles level and appeared symmetrical and were rated at 2+ at the patella and 1+ at the ankle on both sides.  He had decreased epicritic sensation over the left great toe and in an oval distribution over the anterior left thigh.  He had very satisfactory straight-leg raising on both sides with no indication of weakness of extension of either lower leg against resistance of the examiner's hand.  The diagnosis was status post multiple anterior cervical discectomies for C5-C6 and C6-C7 cervical disc derangement without significant radiculopathy; bilateral mild carpal tunnel syndrome; chronic multiple level lumbar spondylosis with intermittent mild left L4 and L5 lumbar radiculopathy; cervical spondylosis without myelopathy and chronic hypertrophic degenerative arthritis of the left sternoclavicular joint without evidence of inflammation.

A January 2008 MRI of the cervical and lumbar spine demonstrated degenerative spondylosis and focal disc herniations with most degree of central spinal stenosis and foraminal stenosis present at L4-5 and less at L3-4 and L5-S1.

The Veteran underwent a VA neurology consultation in June 2009.  He experienced numbness and tingling of his legs and feet which were likely secondary to mild carpal tunnel syndrome and peripheral neuropathy.  He reported that his symptoms were stable since April 2008 and he preferred to not take medication at this time.

A VA neurology treatment note in August 2010 reported that the Veteran was healthy appearing with mildly decreased mobility in the neck.  There was no tenderness to palpation over either spinous processes.  His motor senses were normal except for slight thenar flattening.  He had decreased sensation to light touch in his finger tips and to his mid-calves.  He had decreased sensation to to pinprick in his hand to his mid-calves.  He had decreased vibratory sensation of his feet.  His reflexes were 2+ biceps, triceps, brachoradialis, patellar, and ankle bilaterally.  Downgoing right toe and withdrawal versus upgoing toe on the left.  He was intact to finger to nose touch and heel to shin bilaterally.  His gait was normal and narrow based.  He was able to walk on his heels and toes.  The physician noted that the Veteran had mild peripheral neuropathy and was now presenting with symptoms consistent with cervico-genic tension headache.  There was no evidence of myelopathy.

The Veteran underwent a VA neurological examination in November 2010.  He noted that the Veteran's gait was normal.  The examiner noted that the Veteran appeared to have probable L5 radiculopathy or sciatica which appeared to be stable at this time.  Based on his records, it did not appear to be significantly worse from when he was previously rated and he also did not appear to have any radiculopathy secondary to his cervical spine pathology.  The Veteran was currently undergoing a flare of left sacral pain at this time which would make him unable to maintain gainful employment.  Regarding his sciatica however, the examiner believed that this was temporary.  Having said this, the examiner noted that it was possible that the Veteran was disabled based on the examination of his spine and he would defer to the spine specialist regarding this determination.

The Veteran underwent a VA examination in November 2010.  The Veteran reported that he had undergone 2 neck operations in the past which somewhat reduced his discomfort.  He continued, however, to experience a burning pain at the junction between his neck and his thorax and also had some degree of a headache.  He reported that his neck was "real stiff" all of the time.  He noted no spasm or weakness specifically in the neck but did note some decreased motion and pain in his neck particularly in cold weather.  He had not used a cane specifically for his neck.  He wore a brace for about 6 weeks after each operation but had not since worn anything on his neck.  He was able to get in and out of bed and get out of chairs but only by using his hands to lever himself up.  He was able to use the bathtub but had to use a handrail in order to be able to get into and out of the tub.  He could use a toilet independently and could dress and feed himself independently.  He drove a vehicle but only for brief distances.  Regarding his low back, he noted that he has had 3 steroid injections into the low back area which had helped although briefly.  The pain occurred mostly in the low back region with some radiation into his left lower extremity.  Driving in a car was not particularly uncomfortable for his low back but standing in the erect posture for any period of time or being seated in a low chair will cause some increased low back pain.  He felt no real stiffness in his back nor did he have any spasms.  He had no specific numbness in his back or down his left leg and noted no specific weakness in either of his lower extremities.  He did not use a cane for his low back and had no back brace.  He reported that he could walk a half mile in sneakers, but if he walked about 100 yards in work boots, he got "jolts up my spine" from his low back.  

On examination, his gait was completely symmetric and in bilateral stance, his pelves were level.  His cervical flexion was from 0 to 30 degrees but extension was "almost" 0 to 45 degrees both actively and passively.  His left tilt was from 0 to 20 degrees and his right tilt was from 0 to 25 degrees.  Left and right rotations were both 0 to 70 degrees.  All of the above motion was both active and passive and there was minimal discomfort even toward the end of the motion except in the extension where he would develop posterior neck pain as he got close to the 45 out of 45 degree level.

His lumbar spine examination noted normal kyphosis and a flat lordosis of 5 degrees.  Forward flexion was 0 to 60 degrees with the lordosis entering the last curve.  Forward flexion was accompanied by pain over the low back for the last 10 -15 degrees of forward flexion.  His extension was 0 to 10 degrees with pain from the vertical to the maximum extension achievable.  He could tilt to the left from 0 to 10 degree and to the right from 0 to 30 degrees. 

Straight leg raising was positive on the right at 70 degrees with anterior and lateral thigh pain.  It was positive on the left at 70 degrees with hamstring pain.  The examiner noted that all of the motions of the cervical spine and lumbosacral spine were repeated several times with no change in the range of motion and only slight increase in the degree of discomfort.

On neurological examination, in the lower reflexes, motors were intact to both hand and body tests.  Sensory was intact to pin, light touch, vibration and position in both the upper and lower extremities.  The examiner noted that the MRI examinations demonstrated that he had cervical fusion between C5-C6 and C6-C7.  There was also at the C4-5 level a left paracentral disk osteophyte protrusion with apex slightly more to the left paracentral region.  There was central spinal stenosis in fairly moderate degree.  There was foraminal stenosis note, left greater than right in mild degree.  In the lumbar spine, he had at the L5-S1 a left paracentral disk protrusion with new protruded margin contacting the S1 neural sleeves.  Effacement of the thecal sac also presented more on the left than the right.  Overall central thecal sac dimension was within normal limits.  There was mild effacement shown in the left foramen, but without significant degree of mass effect noted, mild stenosis.  The diagnosis was degenerative disc disease of the cervical spine, fusion C5-C6 and C6-C7, degenerative disc disease of the lumbar spine and herniation of the L5-S1 disc.

The examiner noted that the Veteran's lumbosacral and cervical spine both exhibited weakened movement and to some degree, minor increased fatigability.  There was also some increased pain associated particularly with the lumbar spine area.  It was the examiner's impression that the lumbar extension particularly would have been closer to the normal 30 degrees of extension were it not for the pain associated with that extension maneuver.  The pain significantly limited his functional ability particularly during flare-ups but even when he was more or less at a resting condition.  There was no unfavorable ankylosis in the cervical or lumbar spine.  Both of them had reduced motion but those reduced motions were both about the anatomic usual position.  The examiner noted that at the time of the examination, there were no specific neurologic findings that he could develop but that may have reflected the examiner seeing him on what for him was a particularly good day.  Specifically, on the day of the evaluation there were no specific L5 left findings.  The examiner noted that both the lumbar and particularly the cervical spine findings had been from time to time productive of specification incapacitating episodes where he had to be at a minimum on bedrest specifically because of the intervention of his cervical spine.  Although the Veteran was not particularly forthcoming, it was the examiner's impression that from time to time the Veteran would at least for several days have to go to bed on his volition in order to take care of his cervical spine problems.

The examiner opined that the Veteran's present cervical spine plus lumbar spine problems effectively precluded him from returning to either his previous occupation as an aircraft mechanic or any kind of physical occupation as well as an sedentary employment because of problems being seated for any period of time.

In a March 2011 neurology consultation report, the physician noted that the Veteran had a history of chronic neck, low back pain, SAPHO syndrome, carpal tunnel syndrome and was status post 2 cervical spine surgeries.  He presented with headaches, worse lower back pain, neurological symptoms and new penile
numbness but was still able to get erections.  Examination showed no weakness in legs and no gross lumbar-sacral sensory findings.  

An August 2011 VA neurology note indicated that the Veteran had a "low-grade" headache and neck pain most days in the month.  There was no new weakness or numbness.  Since the last visit and after starting using a soft collar, the Veteran's symptoms were much improved.  His back pain had been a chronic issue.  He denied weakness in his legs and had no pain in his legs when he walked. An MRI of his entire spine in January 2011 showed degenerative spondylosis and focal disc
herniations, with most degree of central spinal stenosis and foraminal stenosis
present at L4-5 and less at L3-4 and L5-S1.  He declined a neurology examination because he had to make a shuttle.  The physician noted that the Veteran's MRIs of the cervical and lumbar spine did not show any new changes.  The Veteran noted that he was unable to work because he could not lift heavy objects.  The diagnosis was SAPHO syndrome, chronic neck and back pain status post 2 discectomies at C5-6 and C6-7 with fixation, carpal tunnel syndrome status post prelease on the left, recently diagnosed cervico-genic tension headache and now complaints of long-standing low back pain and sexual dysfunction and chronic bladder fullness with impressive L4-5 disc bulge causing effacement of the spinal canal.

In a November 2011 letter, the Director of VA's Compensation and Pension Service noted that the medical evidence did not reveal any recent surgical procedures or hospitalizations for the lumbar or cervical spine disabilities.  The Veteran did report that he did have to rest in bed due to pain, however evidence did not show any physician prescribed periods of bedrest for any of his service-connected disabilities.  It was noted that the Veteran was diagnosed with asthma.  The Veteran was also diagnosed with left sternoclavicular joint osteoarthropathy, sometimes known as SAPHO syndrome for which service connection was denied.  The letter noted that the evidence showed that all of the Veteran's service-connected disabilities were appropriately evaluated.  The evidence did not show that either the lumbar or cervical spine disabilities were severe enough to warrant a higher evaluation on a scheduler or extraschedular basis.  The available evidence did not show any paralysis or loss of use of the service-connected left lower extremity and the posture and gait were consistently described as normal.  The Veteran ambulated without assistance or aids.  The medical evidence revealed that he reportedly walked for exercise and functioned independently, to include driving a car.  No significant neurological deficits of the left lower extremity were found on any examination or noted in the available outpatient medical evidence.  The Veteran did report pain radiating into the left leg and some numbness in the left lower extremity.  

The Director of VA's Compensation and Pension Service found that no unusual or exceptional disability pattern had been demonstrated that would render the application of the regular rating scheduler standards impractical.  The evidentiary record did not demonstrate that the symptomatology consistently associated with the service-connected conditions was not wholly contemplated by the criteria utilized to assign the current and past evaluations and evidence to an extra-schedular evaluation was not established.  The evidence did not demonstrate that the Veteran's service-connected conditions prevented him from performing all types of work.  Evidence demonstrated that the cervical and lumbar spine conditions interfered with the performance of the Veteran's work at the U.S. Postal Service.  He was also found to be entitled to Social Security Administration (SSA) benefits due to his cervical and lumbar spine disabilities and his non service-connected SAPHO syndrome.  It was also noted the the November 2010 examiner found that the Veteran's cervical and lumbar spine disability prevented employment.  The C & P letter noted however that the November 2010 medical opinion was not supported by the examination findings or the objective medical and historical evidence in the claims file.  Thus, entitlement to a TDIU on an extra-schedular basis was denied.


I.  Increased Ratings

Increased Ratings Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2011).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

The Court has also held that in a claim of disagreement with the initial rating assigned following a grant of service connection separate ratings can be assigned for separate periods of time, based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 

Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular Diagnostic Code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In reviewing the claim for a higher rating, VA must consider which Diagnostic Code or Codes are most appropriate for application in the veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Specific Legal Criteria-Neck and Back

The Veteran is currently rated at 30 percent each under Diagnostic Code 5243 for his cervical disorder and at 20 percent for his lumbar spine disorder under Diagnostic Codes 5443-5237.  

Regulatory changes amended the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), including the rating criteria for evaluating disabilities of the thoracic, lumbar, and cervical spine.  Effective from September 26, 2003, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).

Notes appended to the rating formula for diseases and injuries of the spine specify that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id., Note (2).  Provided, however, that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion generally recognized by VA.  Id., Note (3).  Further, the term "combined range of motion" refers to "the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation"; provided, however, that the aforementioned normal ranges of motion for each component of spinal motion, as recognized by VA, are the maximum that can be used for calculation of the combined range of motion, and each range of motion measurement is to be rounded to the nearest five degrees.  Id., Notes (2) and (4). Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

Spine conditions rated under Diagnostic Code 5243, for intervertebral disc syndrome, may be rated alternatively based on incapacitating episodes.  The criteria provide for a 10 percent rating where intervertebral disc syndrome is manifested with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating was warranted where incapacitating episodes have a total duration of at least two weeks but less than 4 weeks during the past 12 months.  "Incapacitating episodes" was defined in Note (1) as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) also allowed the Veteran to be rated separately for musculoskeletal and neurological manifestations under appropriate Diagnostic Codes if it would result in a higher combined evaluation for the disability. 

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996). 


A.  Entitlement to an increased rating for cervical disc disease, status post discectomy, currently evaluated as 30 percent disabling.

The amended rating criteria now define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion is zero to 45 degrees, and left and right lateral rotation is zero to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The criteria for a 40 percent rating are: unfavorable ankylosis of the entire cervical spine.  The criteria for a 30 percent rating are: forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 20 percent rating is warranted for: forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees.  A 10 percent rating is provided for: forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees.

As noted above, to warrant an evaluation in excess of 30 percent, the Veteran would have to be found to have favorable ankylosis of the entire cervical spine.  

The record does not contain evidence of favorable ankylosis of the entire cervical spine as the November 2010 VA examiner specifically noted that there was no unfavorable ankylosis in the cervical or lumbar spine.  

As such, the general rating criteria do not entitle the Veteran to a rating in excess of 30 percent.  The current general rating formula provides for disability ratings without regard to symptoms such as pain, stiffness, or aching. 

The Board has considered the application of a higher rating based on functional loss due to pain on use or due to flare- ups as required under DeLuca, 8 Vet. App. 202.  The Board notes that the November 2010 examiner stated that the cervical spine exhibited weakened movement and to some degree, minor increased fatigability.  There was also some increased pain associated and the pain significantly limited his functional ability particularly during flare-ups but even when he was more or less at a resting condition.  

The medical evidence however reflects that the currently assigned 30 percent rating properly compensates his for the extent of functional loss resulting from any such symptoms as the findings of pain and functional loss already been taken into consideration in the assignment of the current 30 percent rating.

Thus, for all the foregoing reasons, the Board finds that a rating in excess of 30 percent for a cervical strain is not warranted.


B.  Entitlement to an increased rating for low back strain, currently evaluated as 20 percent disabling.

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a (2011).

The Board has reviewed the evidence of record and finds a rating in excess of 20 percent for the low back disability is not warranted.  In this regard, the Veteran's VA examinations all demonstrate flexion reported as 60 degrees.  The criteria for a 40 percent rating would require forward flexion less than 30 degrees; favorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes have a total duration of at least 4 weeks but less than 6 weeks during the past year must be demonstrated by the evidence of record.  Such impairment was simply not documented as forward flexion of his thoracolumbar spine was not limited to 30 degrees or less and the Veteran did not have any type of spinal ankylosis, including in consideration of functional loss due to pain on motion, weakness and fatigability.

Although the revised criteria sets forth a Formula for Rating Intervertebral Disc Syndrome (IVDS) on the Basis of Incapacitating episodes, here, the disability also is not shown to involve IVDS at any time pertinent to the current claim for increase.  Additionally, while the November 2010 noted that the Veteran had to rest in bed due to pain, there is no evidnce of physician prescribed bedrest.

The Board also finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  Competent medical evidence reflects that the currently assigned 20 percent rating properly compensates him for the extent of functional loss resulting from any such symptoms.  Although it was noted by the November 2010 VA examiner that the Veteran exhibited pain and weakness on lumbar spine motion and had additional loss of motion due to pain, these findings have already been taken into consideration in the assignment of the current 20 percent rating.

For all the foregoing reasons, the Veteran's claim for entitlement to a rating in excess of 20 percent for a lumbar strain disability must be denied.  


C.  Entitlement to an initial rating in excess of 10 percent for left leg L5 radiculopathy.

In an April 2007 rating decision, the RO granted service connection for left leg L5 radiculopathy under Diagnostic Code 8520 at an initial 10 percent rating. 

Under Diagnostic Code 8520, for paralysis of the sciatic nerve, a 10 percent rating requires mild incomplete paralysis of the sciatic nerve.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis, i.e., the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  

The medical evidence reflects that the Veteran's left leg L5 radiculopathy has caused disability comparable to no more than mild incomplete paralysis of the sciatic nerve, manifested by pain, but with no loss of muscle mass, strength, or function.  A March 2007 VA nerves examination specifically demonstrated that while the Veteran had diminished perception over the lateral aspect of the lower leg and dorsum of the left foot and had bilaterally decreased vibration of the big toes on both sides, he had normal muscle bulk and normal bulk power in all muscle groups in both lower and upper extremities.  There were no also fasciculations and no muscle atrophy was appreciated.  

A March 2011 VA neurology consultation report noted no gross lumbar-sacral sensory findings while a August 2011 VA neurology note specifically characterized the Veteran's radiculopathy as mild peripheral neuropathy.

The November 2010 VA examiner even noted that at the time of the examination, there were no specific neurologic findings that he could develop but that may have reflected the examiner seeing him on what for him was a particularly good day.  Specifically, on the day of the evaluation there were no specific L5 left findings.  

As noted, where, as here, the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  In this case, the evidence demonstrates that the Veteran's radiculopathy of the left leg was no more than mild in degree.  No actual paralysis of the nerve has been found.  

Accordingly, only a 10 percent rating for the left lower extremity is warranted as the Veteran's symptoms, albeit painful, are wholly sensory and best described as mild.  See 38 C.F.R. § 4.124a, note prior to the rating schedule for disease of the peripheral nerves.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Given the presence of relatively mild symptomatology, a rating based on mild incomplete paralysis is appropriate and a rating based on moderate incomplete paralysis is not warranted.  Thus, the criteria for an initial rating in excess of 10 percent have not been met at any time since the effective date of service connection.


D.  Extraschedular Consideration

The Board must still consider whether the Veteran is entitled to an extra-schedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the disability picture presented by the Veteran's cervical spine, lumbar spine and left leg radiculopathy disabilities is appropriately contemplated by the rating schedule.  Indeed, higher evaluations are available, but the criteria for such evaluations have not been met.  Therefore, referral for consideration of an extraschedular evaluation is not warranted here.  Thun.  





II.  Entitlement to a TDIU.

Laws and Regulations

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2011).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2011).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In determining whether a veteran is entitled to a total disability rating based upon individual unemployability, his advancing age may not be considered.  See 38 C.F.R. § 3.341(a); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  The Board's task is to determine whether there are circumstances apart from the non- service-connected conditions and advancing age which would justify a total disability rating based on unemployability.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a) , total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, VA Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b). 

The Veteran contends that he is unemployable due to his service-connected disabilities.  The record shows that the Veteran is currently service-connected for a cervical spine disability at a 30 percent disability rating, a lumbar spine disability at a 20 percent rating, a left leg radiculopathy disability at a 10 percent rating, a tinnitus disability at a 10 percent rating, a hemorrhoids disability at a 10 percent rating, a hearing loss disability at a noncompensable rating, a prostatitis disability at a noncompensable disability rating and an iliac crest donor site at a noncompensable rating.  The combined evaluation is a 60 percent rating.

As the Veteran has neither a single disability evaluated as 60 percent disabling nor a combination of disabilities bringing the combined rating to 70 percent or more, he does not meet the eligibility percentage standards set forth in 38 C.F.R. § 4.16(a) for assignment of a total disability rating based on individual unemployability.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Although the Veteran does not meet the percentage standards set forth above, an extraschedular consideration may be applicable, if he is in fact unemployable by reason of service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  See also 38 C.F.R. § 3.321(b)(1) (2011).

The Veteran asserts that he is unemployable solely as a result of his service-connected disabilities.  However, considering the record -to include statements made by or on the Veteran's behalf-in light of the above, the Board finds that the criteria for entitlement to a TDIU, to include on an exctraschedular basis, are not met.

The Board notes that the November 2010 VA examiner found that the Veteran was unemployable due to his cervical and lumbar spine disabilities.  Specifically, the examiner noted that the Veteran's present cervical spine plus lumbar spine problems effectively precluded him from returning to either his previous occupation as an aircraft mechanic or any kind of physical occupation as well as an sedentary employment.

Conversely, the Director of C & P Compensation Service found that the evidence did not establish entitlement to a TDIU on an extra- schedular basis.  Based on its careful review of the pertinent evidence of record, the Board agrees.

The Board acknowledges that the evidence supports a finding that, due to the combined effects of his disabilities, the Veteran cannot perform his prior work as an airplane mechanic or in physically demanding roles with the Post Office.  However, the inability to perform prior employment, alone, is not dispositive of the unemployability question.  The central inquiry here is whether the Veteran's service-connected disabilities alone renders him unable to obtain or retain substantially gainful employment.  The Board finds that the overall evidence does not support such a finding.

In this regard, the Board notes that, while the evidence of record does indicate that that Veteran's service-connected disabilities, in particular his cervical and lumbar spine disabilities, interfere with his employment, they alone does not render the Veteran unemployable.  Additionally, it is noted that the Veteran's current 60 percent combined disability rating for his service-connected disabilities compensates the Veteran appropriately for his occupational difficulties.

While the November 2010 VA examiner indicated that the Veteran was prevented from employment due to his lumbar spine and cervical spine symptomatology, he did not address the Veteran's non service-connected disabilities such as SAPHRO syndrome.  Additionally, the C & P Director noted that the November 2010 VA examiner's conclusions were not supported by the objective medical evidence in the claims file.  The Board notes that while the November 2010 examiner determined that he was not employable, it was also noted that the Veteran could drive a car, had no posture or gait abnormalities, ambulated without assistance or aids and walked for exercise while also being able to function independently.

As the Board may not make a determination of entitlement to a TDIU on an extraschedular basis in the first instance, and the Director of Compensation and Pension Service has provided an adequate and comprehensive Administrative Decision, based upon an accurate review of the evidence of record, the preponderance of the evidence is against the claim for entitlement to a TDIU on an extraschedular basis.

Additionally, while the Board has considered the Veteran's assertions that he is unable to work because of his service-connected disabilities, they do not constitute persuasive evidence in support of the claim.  As a layperson, the Veteran simply is not shown to possess expertise in medical or vocational matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, his lay assertions are not considered more probative than the objective evidence on this matter.

As a final point, the Board notes that the Veteran has been found totally disabled, for Social Security Administration (SSA) purposes, as a result of his lumbar spine disease and non service-connected SAPHRO syndrome disabilities.  Although VA is required to consider the SSA's findings, the Board is not bound by the findings of disability and/or unemployability made by other agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Adjudication of VA and SSA claims is based on different laws and regulations.  Thus, SSA's determination has little probative value in this matter, and is not sufficient, in this case, to overcome the other evidence, and the opinion of the Director of VA's Compensation and Pension Service that the evidence does not establish entitlement to a TDIU, on an extra-schedular basis, for VA purposes.  

The Board therefore concludes that the preponderance of the evidence is against the claim that the Veteran is currently precluded from engaging in substantial gainful employment by reason of his service-connected disabilities.  For the reasons set forth above, entitlement to TDIU, to include on an extraschedular basis, is thus not established.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an increased rating for cervical disc disease, status post discectomy, currently evaluated as 30 percent disabling is denied. 

Entitlement to an increased rating for low back strain, currently evaluated as 20 percent disabling is denied. 

Entitlement to an initial rating in excess of 10 percent for left leg L5 radiculopathy is denied. 

Entitlement to a total rating for compensation purposes based on individual unemployability, to include on an extraschedular basis, is denied. 




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


